COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00208-CR


ELIGAH DARNELL                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                    STATE


                                    ------------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                MEMORANDUM OPINION1
   ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

                                    ------------

      Pursuant to rule of appellate procedure 50, we have reconsidered our

previous opinion upon reviewing Appellant Eligah Darnell’s petition for

discretionary review. See Tex. R. App. P. 50. We withdraw our August 19, 2010

opinion and judgment and substitute the following.



      1
       See Tex. R. App. P. 47.4.
      Appellant Eligah Darnell filed a pretrial application for writ of habeas

corpus in cause number 1197285 on the basis of selective and vindictive

prosecution and double jeopardy. The trial court denied the requested the relief,

and Darnell filed his notice of this appeal. On May 28, 2010, the trial court

granted the State’s motion to dismiss cause number 1197285 on the ground that

Darnell had been convicted in a separate cause.       ―Where the premise of a

habeas corpus application is destroyed by subsequent developments, the legal

issues raised thereunder are rendered moot.‖ Hubbard v. State, 841 S.W.2d 33,

33 (Tex. App.—Houston [14th Dist.] 1992, no pet.).          Just as an appeal

challenging the denial of a pretrial application for writ of habeas corpus is

rendered moot when the appellant is convicted of the underlying offense before

the appellate court rules on the writ, see Martinez v. State, 826 S.W.2d 620, 620

(Tex. Crim. App. 1992), the trial court’s dismissal of the very same cause from

which Darnell seeks habeas relief rendered moot the issues he raised in the

application. See Hubbard, 841 S.W.2d at 33–34 (dismissing appeal because

appellant’s conviction rendered issue raised in appeal from denial of pretrial

application for writ of habeas corpus moot); Ex parte Hodges, No. 02-02-00429-

CR, 2003 WL 21359331, at *1 (Tex. App.—Fort Worth June 12, 2003, no pet.)

(mem. op., not designated for publication) (same). Because the issues Darnell

raised in his application are moot—the underlying cause has been dismissed—




                                       2
we dismiss this appeal. See Tex. R. App. P. 43.2(f); Martinez, 826 S.W.2d at

620 (dismissing appeal).


                                              PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 9, 2010




                                     3